       Case 2:20-cv-02531-TLN-DB Document 3 Filed 12/23/20 Page 1 of 5

 1   BRYAN A. MERRYMAN (SBN 134357)
     bmerryman@whitecase.com
 2   CATHERINE S. SIMONSEN (SBN 307325)
     catherine.simonsen@whitecase.com
 3   WHITE & CASE LLP
     555 S. Flower Street, Suite 2700
 4   Los Angeles, CA 90071-2433
     Telephone: (213) 620-7700
 5   Facsimile: (213) 452-2329
 6   Attorneys for Defendant
     QUICK QUACK CAR WASH HOLDINGS, LLC
 7

 8                                      UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RANDY CURRAN, individually and on behalf            CASE NO.:
     of all others similarly situated,
12
                           Plaintiff,
13                                                       DEFENDANT QUICK QUACK
     vs.                                                 CAR WASH HOLDINGS, LLC’S
14                                                       NOTICE OF REMOVAL
     QUICK QUACK CAR WASH HOLDINGS,
15   LLC, a Delaware Limited Liability Company;
     and Does 1-50 inclusive,
16
                           Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

      AMERICAS 105605713

                                              NOTICE OF REMOVAL
      Case 2:20-cv-02531-TLN-DB Document 3 Filed 12/23/20 Page 2 of 5

 1                                           NOTICE OF REMOVAL

 2            Defendant Quick Quack Car Wash Holdings, LLC (“Quick Quack”) hereby removes this

 3   action (the “Action”) from the Superior Court of the State of California, County of Sacramento

 4   (“Sacramento Superior Court”), to the United States District Court for the Eastern District of

 5   California. This Court has federal question jurisdiction under 28 U.S.C. § 1331, and this removal

 6   comports with 28 U.S.C. § 1446. In further support of this Notice of Removal, Quick Quack

 7   states as follows:

 8                                             PROCEDURAL HISTORY

 9            1.          Plaintiff Randy Curran (“Plaintiff”) commenced this Action on July 24, 2020, by

10   the filing of a complaint (“Complaint”), captioned Randy Curran, individually and on behalf of all

11   others similarly situated, v. Quick Quack Car Wash Holdings, LLC, a Delaware limited liability

12   company; and Does 1-50, inclusive, Case No. 34-2020-00282263, in the Sacramento Superior

13   Court. The Complaint was not removable to federal court because Plaintiff alleged only California

14   state law claims, and the minimal diversity requirements for jurisdiction under the Class Action

15   Fairness Act, 28 U.S.C. § 1332(d)(2), were not satisfied, as Plaintiff sought to represent a putative

16   class of California consumers, and Quick Quack’s principal place of business is Roseville,

17   California. See Exhibit 1 at 5-20.

18            2.          The parties stipulated to extend, and the Sacramento Superior Court ordered the

19   extension, of Quick Quack’s deadline to answer or otherwise respond to the Complaint to

20   December 23, 2020. See Exhibit 1 at 178-81, 184-87.

21            3.          On December 21, 2020, Plaintiff filed and served the First Amended Complaint

22   (“FAC”) in the Sacramento Superior Court, adding a claim for violation of the federal Electronic

23   Fund Transfer Act, 15 U.S.C. § 1693, et seq., alleging Quick Quack “initiated preauthorized

24   transfers via debit cards and took money from the bank accounts of Plaintiff and certain Class

25   members without obtaining their written authorization and/or without providing a copy of a [sic]

26   such a written authorization.” See Exhibit 1 at 188-218.

27

28
                                                         2
     AMERICAS 105605713

                                                NOTICE OF REMOVAL
      Case 2:20-cv-02531-TLN-DB Document 3 Filed 12/23/20 Page 3 of 5

 1                              DEFENDANTS HAVE SATISFIED THE PROCEDURAL

 2                                          REQUIREMENTS FOR REMOVAL

 3             4.         A true copy of the FAC, and all process, pleadings, and orders from the state court,

 4   is attached hereto as Exhibit 1, as required by 28 U.S.C. § 1446(a).

 5             5.         The Sacramento Superior Court is located within the Eastern District of California.

 6   28 U.S.C. § 84(b). Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1446(a).

 7             6.         In accordance with 28 U.S.C. § 1446(b)(3), Quick Quack files this Notice of

 8   Removal within the 30-day removal period. Plaintiff filed and served the FAC on December 21,

 9   2020. The FAC was the first pleading in this action that conferred federal question jurisdiction

10   under 28 U.S.C. § 1331 by the addition of a claim under the Electronic Fund Transfer Act, 15

11   U.S.C. § 1693, et seq. Because Quick Quack filed this Notice of Removal within 30 days following

12   the filing and service of the FAC, this Notice of Removal is timely. See 28 U.S.C. § 1446(b)(3)

13   (“[I]f the case stated by the initial pleading is not removable, a notice of removal may be filed

14   within 30 days after receipt by the defendant, through service or otherwise, of a copy of an amended

15   pleading, motion, order or other paper from which it may first be ascertained that the case is one

16   which is or has become removable.”).

17             7.         Promptly after filing this Notice of Removal, Quick Quack will give written notice

18   of the removal to Plaintiff through her attorneys of record in the Action, as well as to the Clerk of

19   the Sacramento Superior Court, as required by 28 U.S.C. § 1446(d).

20                            REMOVAL IS PROPER UNDER 28 U.S.C. § 1331 BECAUSE

21                            THIS COURT HAS FEDERAL QUESTION JURISDICTION

22             8.         The presence of a federal question gives rise to jurisdiction in this Court under 28

23   U.S.C. § 1331.

24             9.         This Court has jurisdiction over this action under 28 U.S.C. § 1331 because, as stated

25   above, Plaintiff’s FAC asserts a claim under the Electronic Fund Transfer Act, 15 U.S.C. § 1693,

26   et seq.

27             10.        In addition, under 28 U.S.C. § 1367, this Court may exercise supplemental

28   jurisdiction over those claims that are not independently removable.
                                                       3
     AMERICAS 105605713

                                                  NOTICE OF REMOVAL
      Case 2:20-cv-02531-TLN-DB Document 3 Filed 12/23/20 Page 4 of 5

 1            11.         No admission of fact, law, liability, or damages is intended by this Notice of

 2   Removal, and all defenses, affirmative defenses, objections and motions are hereby reserved.

 3                                                   CONCLUSION

 4            12.         WHEREFORE, having provided notice as required by law, this Action should be

 5   removed from the Sacramento Superior Court.

 6
     Dated: December 23, 2020                                WHITE & CASE LLP
 7

 8                                                           By:    /s/ Bryan A. Merryman
                                                                   Bryan A. Merryman
 9
                                                             Attorneys for Defendant
10                                                           QUICK QUACK CAR WASH HOLDINGS,
                                                             LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
     AMERICAS 105605713

                                               NOTICE OF REMOVAL
      Case 2:20-cv-02531-TLN-DB Document 3 Filed 12/23/20 Page 5 of 5

 1                                          PROOF OF SERVICE
 2           I am employed in the County of Los Angeles, State of California. I am over the age of 18
     and not a party to the within action. My business address is 555 South Flower Street, Suite 2700,
 3
     Los Angeles, CA 90071-2433. I am employed by a member of the Bar of this Court at whose
 4   direction the service was made.

 5            On December 23, 2020, I served the foregoing document(s) described as:
 6    DEFENDANT QUICK QUACK CAR WASH HOLDINGS, LLC’S NOTICE OF
      REMOVAL
 7
      on the person(s) below, as follows:
 8
           Zach P. Dostart
 9         James T. Hannink
           DOSTART HANNINK & COVENEY LLP
10         4180 La Jolla Village Dr., Ste. 530
           La Jolla, CA 92037-1474
11         Telephone: (858) 623-4200
           Facsimile: (858) 623-4299
12         Email: ZDostart@sdlaw.com
           Email: JHannink@sdlaw.com
13         Email: CKlobucar@sdlaw.com
           Email: LDozier@sdlaw.com
14
          Attorneys for Plaintiff
15        RANDY CURRAN
16
                (BY E-MAIL OR ELECTRONIC TRANSMISSION) Based on an agreement of
                 the parties to accept service by e-mail or electronic transmission, I transmitted the
17
                 document(s) electronically to the person(s) at the e-mail address(es) listed above. The
18               transmission was reported as complete and without error.

19            Executed December 23, 2020, at Los Angeles, California.

20          I declare under penalty of perjury under the laws of the United States of America that the
     above is true and correct.
21

22

23                                                                   Karmella Salgado
24

25

26

27

28
                                                        5
     AMERICAS 105605713

                                               PROOF OF SERVICE
